PER CURIAM.
A judgment of conviction having been entered against defendant following his plea of guilty to a felony, defendant appeals, contending that the court erred in refusing to allow him to withdraw his plea of guilty. ORS 138.050 which restricts the right of appeal upon conviction on a guilty plea provides in part:
"A defendant who has plead guilty or no contest may take an appeal from a judgment on conviction where it imposes an excessive fine or excessive, cruel or unusual punishment * * *. On such appeal, the appellate court shall only consider the question whether an excessive fine or excessive, cruel or unusual punishment not proportionate to the offense has been imposed * *
The Oregon Supreme Court held in State v. Jairl, 229 Or 533, 541-42, 368 P2d 323 (1962):
"We therefore construe ORS 138.050 to restrict the right of appeal of a defendant convicted upon a plea of guilty to the grounds specified in that section and no other. Whatever may have been the state of the law at the time ORS 138.050 was enacted, a defendant now has adequate means, provided by the Post-Conviction Hearing Act, by which to assert rights guaranteed by the state and federal constitutions. He is entitled to no more.”
Appeal dismissed.